Citation Nr: 1608495	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for spinal osteomyelitis, as secondary to degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Sema Lederman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case has since been transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript is of record.

This case was previously before the Board in February 2013, at which time the Board granted entitlement to service connection for degenerative disc disease of the lumbar spine, renal dysfunction, and hypertension.  Additionally, the Board remanded the issues of entitlement to service connection for spinal osteomyelitis and entitlement to service connection for coronary artery disease and hypertensive heart disease to the RO for additional evidentiary development, including for the provision of VA examinations for these disabilities and to obtain additional VA and Social Security Administration (SSA) records.  That decision additionally found that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised by the record but had not been adjudicated by the RO.  See February 2013 Board Decision.  Accordingly, the issue of entitlement to a TDIU was referred to the RO for appropriate action. 

Subsequent rating decisions implemented the Board's grant of service connection for degenerative disc disease of the lumbar spine, renal dysfunction, and hypertension, and also granted entitlement to service connection for coronary artery disease and hypertensive heart disease, status post myocardial infarction and bypass surgery.  See February 2013 and June 2015 Rating Decisions (establishing entitlement to service connection for malignant hypertension with end stage renal disease, degenerative disc disease of the lumbar spine, and coronary artery disease and hypertensive heart disease status post myocardial infarction and bypass surgery, with evaluations of 100 percent, 40 percent, and 30 percent, respectively, effective from March 19, 2008, the date of receipt of the Veteran's service connection claim).  The establishment of service connection for malignant hypertension with end stage renal disease, degenerative disc disease of the lumbar spine, and coronary artery disease and hypertensive heart disease represents a represents a full grant of the benefit sought on appeal; therefore, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The June 2015 rating decision additionally granted entitlement to special monthly compensation at the (s) rate under 38 U.S.C.A. § 1114.  See 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) (reflecting that special monthly compensation at the (s) rate is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100-percent service-connected disability and involving different anatomical segments or bodily systems).  In this regard, the Board notes that a TDIU is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16.  Here, the Veteran has been awarded a schedular rating of 100 percent for his service-connected malignant hypertension with end stage renal disease for the entire appellate period.  See 38 C.F.R. § 3.400(b)(1)(ii) (2015) (concerning effective dates for service connection claims).  See also Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation). 

Following the reasoning of Bradley, a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation at the (s) rate under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. 280; see also 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  However, the Veteran in this appeal has already been deemed eligible for special monthly compensation at the (s) rate based on the 100 percent evaluation for the malignant hypertension with end stage renal disease and his additional service connected disabilities involving distinct anatomical segments or bodily systems that command a combined rating higher than 60 percent (i.e. the degenerative disc disease of the lumbar spine and the coronary artery disease and hypertensive heart disease).  See June 2015 Rating Decision.  The issue of entitlement to a TDIU is thus moot.  Accordingly, although the RO did not initially adjudicate the claim of entitlement to a TDIU, yet another referral for RO adjudication of this issue is unwarranted.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  


FINDING OF FACT

The Veteran has not been diagnosed with spinal osteomyelitis at any point during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for spinal osteomyelitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

An April 2008 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case, as well as by subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA also attempted to obtain the Veteran's Social Security Administration  (SSA) records, but SSA responded in December 2014 that the records had been destroyed.  Further efforts to obtain these records from SSA are not warranted.  See 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain records from a Federal department or agency if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile, including when the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).  The Veteran was informed of VA's inability to obtain these records in a December 2015 letter, which provided all notice required under 38 C.F.R. § 3.159(e).  The letter was followed by a period of time for the Veteran to submit the records himself or to identify another location where the records may be housed.  He did not respond.  Moreover, he has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, a VA medical examination and opinion were provided in April 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; sets forth the clinical findings; and provides an opinion with a supporting explanation.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Neither the Veteran nor his representative has challenged the adequacy of the April 2015 examination.  Thus, the April 2015 examination report is adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain updated VA treatment records, to attempt to obtain copies of the Veteran's SSA records, and to afford the Veteran a VA orthopedic examination regarding his claimed spinal osteomyelitis.  In this regard, on remand, the RO/AMC requested the Veteran's outstanding VA treatment records and associated these records with the file.  Further, the RO submitted a request to the SSA for any records related to the Veteran; however, as discussed, those records were unavailable and further efforts to obtain them are not warranted.  Also, as previously discussed and pursuant to the Board's remand instructions, the Veteran has been provided an adequate VA examination and opinion.  See Stefl, 21 Vet. App. at 123.  Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Analysis

The Veteran contends that he developed spinal osteomyelitis as the result of his service-connected lumbar spine degenerative disc disease, and therefore that service connection for this disorder is warranted on a secondary basis.  

Under VA law, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The medical evidence of record clearly establishes that the Veteran developed spinal osteomyelitis following back surgery in 1999.  See, e.g., March 2008 Letter from T.J.D., M.D. (stating that the Veteran underwent lumbar spine surgery in January 1999, after which he "unfortunately developed postoperative wound infections, which were treated with incision and drainage" and which required "an anteriorlumbar interbody fusion at the L5-S1 level for discitis on June 10, 1999"); February 2008 Letter from M.L.G., M.D., Chief of Medical Service at Northport, New York VA Medical Center (VAMC) (noting that the Veteran's back problems, which originated during his years in the service, necessitated several surgical procedures in 1999, which were "complicated by post-operative infection and osteomyelitis, requiring prolonged treatment with a variety of antibiotics").  See also February 2013 Board Remand (conceding that "the Veteran clearly had this condition immediately following back surgery in 1999").  

However, there is no evidence that the Veteran has been diagnosed with spinal osteomyelitis at any point during the pendency of the current claim.  In this regard, the April 2015 VA examiner noted that the Veteran developed osteomyelitis of the lumbar spine following his January 1999 spinal surgery.  He was treated with intravenous antibiotics and surgical intervention, including "[i]rrigation, debridement of lumbar wound and insertion of tobramycin beads" in January 1999; "[i]rrigation, debridement of lumbar wound and removal of tobramycin beads" in January 1999, and "[a]nterior interbody fusion with debridement L5-S1" in June 1999.  This treatment led to a resolution of the osteomyelitis in approximately August 1999.  See April 2015 VA Osteomyelitis Disability Benefits Questionnaire (DBQ).  

Moreover, the VA examiner found no evidence of additional episodes or recurring infections of osteomyelitis following the initial infection, no current signs, findings, or symptoms attributable to osteomyelitis or treatment for osteomyelitis.  Significantly, "[a]n x-ray of the lumbar spine, dated 5/13/2008, showed status post posterior fusion of L3-S1[; but t]here was no bone erosion to indicate osteomyelitis."  Accordingly, the VA examiner concluded that "[t]he Veteran's osteomyelitis of the lumbar spine was successfully treated and resolved completely in 1999 without residual or sequela."  Specifically, the VA examiner found that "the Veteran does not currently have, [n]or has [he] manifested at any time since March 2008, spinal osteomyelitis or residuals thereof."  

While it is clear that the Veteran did suffer from osteomyelitis in 1999, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the evidence does not show that the Veteran had osteomyelitis when he filed his claim in March 2008 or anytime thereafter.  Indeed, the Veteran reported that his osteomyelitis resolved without recurrence following his antibiotic and surgical treatment in 1999.  See April 2015 VA Osteomyelitis Disability Benefits Questionnaire (DBQ) (noting the Veteran's reported history); July 2012 Board Hearing Transcript (describing the procedures required to successfully treat the osteomyelitis).  And his treatment records dated during the pendency of the claim are silent for any complaints of or treatment for osteomyelitis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (A "current disability" means a disability shown by competent medical evidence to exist.).  


Accordingly, as there is no current diagnosis of spinal osteomyelitis at any point during the pendency of the claim, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for spinal osteomyelitis, as secondary to service-connected lumbar spine degenerative disc disease, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for spinal osteomyelitis, as secondary to service-connected lumbar spine degenerative disc disease, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


